Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Amendment
3.	In response to the office action mailed on 09/30/2021, applicant filed an amendment on 12/302020, amending claims 1-4 and 9.  Claims are 1-20 are pending, with claims 1-9 under examination and claims 10-20 are withdrawn from consideration. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Kalafut on 03/02/2021.
The application has been amended as follows: 

Amend claim 1 as:
(Claim 1) An automatic speech recognition system comprising:
	a standby processing system configured to identify a wake up phrase in an initial speech signal;
a main automatic speech recognition (ASR) processing 
			analyze, with the filler model, a portion of the speech signal to identify the portion of the wake up phrase that is present in the speech signal, wherein to perform the analyzing, the one or more processors are configured to identify one or more phonemes in the speech signal and compare the one or more identified phonemes in the speech signal to the phonetic strings in the filler model to identify the portion of the wake up phrase; and
		generate, based on the analysis, a hypothesis of underlying speech included in the speech signal, wherein the hypothesis excludes the portion of the wake up phrase included in the speech signal. -

Allowable Subject Matter
5.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference relates to Kim (US 20160267913) relates to a device that detects a wake-up keyword from a received speech signal of a user by using a wake-up keyword model, and transmits a wake-up keyword detection/non-detection signal and the received speech signal of the user to a speech recognition server. The speech recognition server performs a recognition process on the speech signal of the user by setting a speech recognition model according to the detection or non-detection of the wake-up keyword.
The prior art reference Georges (US 20150058018) relates to a method of recognizing speech that comprises natural language and at least one word specified in at least one domain-specific vocabulary.  At least one filler model associated with a domain-specific content is employed in a first speech processing pass to assist in identifying the portions of the speech having domain-specific content.
The prior art does not teach or suggest a standby processing system configured to identify a wake up phrase in an initial speech signal; a main automatic speech recognition processing (ASR) system coupled to the standby processing system and configured to receive a speech signal from the standby processing system, wherein the speech signal comprises at least a portion of the initial speech signal and includes at least a portion of the wake up phrase, wherein the main ASR processing system includes a filler model that includes a plurality of phonetic strings corresponding to a plurality of portions of the wake up phrase, and wherein the main ASR system includes one or more processors configured to: analyze, with the filler model, a portion of the speech signal uttered in an initial time period, wherein the initial time period is based on an expected amount of time that it takes to utter the wake up phrase, and wherein the analysis identifies the portion of the wake up phrase that is present in the speech signal; and generate, based on the analysis, a hypothesis of underlying speech included in the speech signal, wherein the hypothesis excludes the portion of the wake up phrase included in the speech signal, as claimed by independent claim 1.
Dependent claims 2-8 are allowed for being dependent and further limiting independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659